People v Smith (2014 NY Slip Op 08507)





People v Smith


2014 NY Slip Op 08507


Decided on December 4, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2014

Friedman, J.P., Acosta, Moskowitz, Richter, Clark, JJ.


13695 444/02

[*1] The People of the State of New York, Respondent,
vCollie Smith, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Elon Harpaz of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Marianne Stracquadanio of counsel), for respondent.

Judgment of resentence, Supreme Court, Bronx County (Richard Lee Price, J.), rendered February 27, 2012, resentencing defendant to a term of 18 years, with 5 years' postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]), and we perceive no basis for reducing the term imposed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 4, 2014
CLERK